 Case 3:20-cv-00619-DMS-MDD Document 25 Filed 01/19/21 PageID.314 Page 1 of 1




                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Harry H. Davallou
                                                           Civil Action No. 20-cv-00619-DMS-MDD

                                              Plaintiff,
                                       V.
Glenmark Pharmaceuticals US Head                             JUDGMENT IN A CIVIL CASE
Quarters, a business of unknown form


                                            Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
Defendant’s motion is granted. This case is hereby dismissed with prejudice.




Date:          1/19/21                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ M. Exler
                                                                                     M. Exler, Deputy
